Title: From George Washington to Major General Horatio Gates, 30 September 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Fredericksburgh Sepr 30th 1778
          
          I have received advice, that a considerable body of the enemy, in addition to those already in the Jerseys, had crossed the North River on the morning of the 28th and landed at a place about two miles from Orange Town. There are rumours, that they were marching towards Kakeate and had detached a party to take possession of the Clove; but these want confirmation. They have surprised and cut off Col. Baylor, with the principal part of his regiment. I have not yet received an 
            
            
            
            account sufficiently distinct, of this affair; but it appears to have been attended with every circumstance of barbarity. Most of his men, it seems, were killed unresisting and begging for quarter. Colonel Baylor himself and Major Clough were left wounded at Orange Town, on parole.
          I still continue to think as I did at first of the enemy’s intention; yet as appearances grow more serious, it is necessary our dispositions should be adapted to them, so far as not to lose sight of other essential objects. With this view, I have ordered General Woodford’s brigade into the Jerseys, with which Maxwell’s brigade, Pulaski’s corps and the militia are to be united under the command of Major General Lord Stirling, whose knowlege of the country will be of importance in this service. My instructions to him convey this general idea, that he is to take such positions as will be best calculated to cover the country and at the same time, secure a communication with the Forts and with the main body of the army. General Putnam with his two remaining brigades is thrown across the river to West Point, for its immediate defence. Baron De Kalbs division is advanced to Fish Kill-town. Two brigades from the second line will march this morning to take his place; and I am now to desire, that you will direct General McDougall, with his division to march immediately hither.
          I shall myself, presently set off to Fish-Kill-town, where I shall remain ’till the present appearances have come to an issue—Your dispatches will find me there. I am Sir Your most Obedient servant
          
            Go: Washington
          
        